ORDER
PER CURIAM:
The Cross-Petition for Allowance of Appeal is GRANTED. The Order of the Superior Court vacating the award of delay damages is reversed and the Order of the trial court is reinstated. See Laudenberger v. Port Authority of Allegheny County, 496 Pa. 52, 436 A.2d 147 (1981); Pa.R.C.P. 238, as adopted effective November 7, 1988; Ceresini v. Valley View Trailer Park, 380 Pa.Super. 416, 552 A.2d 258 (1988); Snelsire v. Moxon, 384 Pa.Super. 85, 557 A.2d 785 (1989); and Jistarri v. Fentress, 390 Pa.Super. 209, 568 A.2d 618 (1989).